On June 11,1985, the Defendant was sentenced to Count I, Burglary, ten (10 years; Count II, Theft, ten (10 years; said sentences are to run consecutively; 84 days creditfortime served plus any additional time served after sentencing; dangerous offender.
On March 8, 1990, the Defendants application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court, and a decision was rendered.
On April 23,1990, the March 8,1990 decision was reconsidered by the Sentence Review Board based upon an error of the law.
After careful consideration, it is the decision of the Sentence Review Division that the original sentence imposed on June 11, 1985, shall be affirmed.
The reason for the amendment is based upon an error of law. At the time of the March 8th hearing, Judge Erickson and Judge McLean both agreed that twenty (20 years was an appropriate sentence, but they merely disagreed with the merger of the sentences.